Citation Nr: 1133627	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-30 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied service connection claim for an eye disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from December 1967 to December 1970, and from January 1977 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2002 of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.    

In recent statements, the Veteran indicated an interest in appealing other claims to the Board in addition to the service connection claim for an eye disorder.  

In November 2003, he appealed to the Board the RO's June 2002 denial of his service connection claim for a skin disorder.  In a May 2005 statement, however, he withdrew that claim.  38 C.F.R. § 20.204 (2010).  That claim is not on appeal therefore.  

In December 2004, the Veteran attempted to appeal to the Board the RO's August 2003 denial of his claims for service connection for erectile dysfunction and depression, and of his increased rating claim for tinnitus.  In a January 2005 letter, however, the RO notified the Veteran that his December 2004 substantive appeal was not timely.  38 C.F.R. § 302(b) (2010).  The Veteran did not contest that finding.  Moreover, in the May 2005 statement that withdrew the service connection claim for a skin disorder, the Veteran also stated that he wanted to withdraw his service connection claim for erectile dysfunction.  The claims subject to the December 2004 attempted appeal are not before the Board therefore.  

In this decision, the Board will reopen the Veteran's claim for service connection for an eye disorder.  The underlying service connection claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. In an unappealed August 1978 decision, the RO denied the Veteran's service connection claim for an eye disorder.     

2. In an unappealed December 1996 decision, the RO denied the Veteran's claim to reopen his service connection claim for an eye disorder.     

3. In March 2002, the Veteran filed another claim for service connection for an eye disorder.  

4. In the June 2002 rating decision on appeal, the RO denied the Veteran's March 2002 claim seeking to reopen his service connection claim for an eye disorder.  

5. VA has received new and material evidence that warrants a reopening of the Veteran's service connection claim for an eye disorder.  


CONCLUSIONS OF LAW

1. An August 1978 rating decision by the RO that denied the Veteran's service connection claim for an eye disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).   

2. A December 1996 rating decision by the RO that denied the Veteran's claim to reopen his service connection claim for an eye disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).   

3. New and material evidence has been received to reopen the claim of service connection for an eye disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).     



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in complete compliance with every aspect of the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA) with respect to the Veteran's claim to reopen, the Board has determined that the evidence supports a grant of the benefits sought.  Consequently, any lack of notice and/or development under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/development would be an inefficient use of VA time and resources.

II.  The Claim to Reopen the Claim for Service Connection

Service treatment records indicate that the Veteran was medically discharged from service in 1978 due to an eye disorder.  In July 1978, the Veteran claimed service connection for an eye disorder.  The RO denied his claim in August 1978.  The Veteran did not appeal that decision.  As such, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

In April 1996, the Veteran filed a claim to reopen his service connection claim for an eye disorder.  In an unappealed December 1996 decision, the RO denied his claim.  That decision then became final as well.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

In March 2002, the Veteran filed another claim for service connection for an eye disorder.  In this particular claim, he argued that his eye disorder related to herbicide exposure and his service-connected diabetes mellitus type 2.  The Board construes this claim to be another claim to reopen the previously denied service connection claim for an eye disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The RO, in the June 2002 rating decision on appeal, denied the Veteran's claim.
  
Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Although the RO, in its June 2002 decision, addressed the claim on appeal as an original claim for service connection, the Board is bound to assess the claim on appeal as one to reopen a claim for serve connection.   

To address the merits of the Veteran's underlying service connection claim therefore, the Board must first decide whether VA has obtained new and material evidence since the final RO decision in December 1996 that denied the Veteran's claim to reopen his previously denied service connection claim for an eye disorder.    

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant.  Id.  

Again, the RO denied the Veteran's claim to reopen in December 1996.  To determine whether new and material evidence has been submitted since then, the Board must compare the evidence of record at the time of that decision with the evidence of record received since that decision.

      Evidence of Record in December 1996 

The relevant evidence of record in December 1996 consisted of the Veteran's service treatment records pertaining to his first period of active service between December 1967 and December 1970.  Among these records is the Veteran's October 1967 enlistment report of medical examination which noted defective vision, but which found the Veteran fit for duty and indicated that clinical eye and ophthalmoscopic examinations were "normal."  The October 1967 enlistment report of medical history indicated "glasses as child," moreover.  The record contained the Veteran's October 1970 separation report of medical examination as well, which again noted normal clinical eye and ophthalmoscopic examination, but which indicated "hyperopia - far sightedness."  

The record also contained in December 1996 the Veteran's service treatment records pertaining to his period of service between January 1977 and July 1978, which similarly contain entrance reports of medical examination and history - dated in September 1976 - which note "defective vision."  The report of medical examination found the Veteran "fit", and again noted clinical eye and ophthalmoscopic evaluation as normal.  

The earliest evidence in the service treatment records that the Veteran had a service-disqualifying eye disorder is noted in a December 1977 record, which referred to "poor night vision."  Subsequent records dated between January and July 1978 reveal that the Veteran had been diagnosed with an eye disease known as choroideremia.  A March 1978 letter from a private physician, in which the Veteran is diagnosed with choroidal atrophy, characterized the Veteran's eye disorder as hereditary.  Medical evaluation board reports dated in April and May 1978 state that the Veteran was found medically unfit for duty due to poor night vision, or choroideremia.  The May 1978 report contained findings, moreover, that the disorder existed prior to service, had its approximate onset in 1960, was not incident to service, and was not aggravated by service.

The record also contained in December 1976 the August 1978 rating decision which denied the Veteran's original service connection claim for an eye disorder, stating that the Veteran's disorder was "constitutional or developmental" and therefore not eligible for service connection.  And the record contained a February 1995 letter from the Veteran's physician in which it is indicated that the Veteran "met the legal requirements for blindness[.]"   

Based on this evidence, the RO found that the Veteran did not submit evidence that was new and material, and therefore sufficient to reopen the claim for service connection.  38 C.F.R. § 3.156.  Again, that decision became final.  It is therefore not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence of Record Dated Since December 1996 

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record since the final December 1996 rating decision.  Since that decision, the relevant evidence that has been added to the record consists of: statements from the Veteran, his spouse, friends and relatives asserting that the Veteran incurred an eye disorder during service or aggravated a pre-service eye disorder, or in the alternative, incurred an eye disorder during service due to herbicide exposure; an April 2002 VA compensation examination report which provides a diagnosis of choroideremia, and noted that the Veteran "has several male cousins who also have this disease", but which does not provide an opinion regarding etiology; the June 2002 rating decision that denied the Veteran's claim that he developed an eye disorder due to herbicide exposure; a September 2003 VA compensation examination report which notes the Veteran's choroideremia, but which does not provide an opinion regarding etiology; VA treatment records showing treatment for the Veteran's vision loss; records received from the Social Security Administration (SSA) evidencing private and VA treatment for vision loss; October 2006 and January 2007 letters from private medical professionals who indicate that the Veteran's eye disorder is congenital; and a February 2008 letter from the Veteran's private treating physician, who noted that the Veteran entered service without any apparent eye injury, indicated that the Veteran did not have diabetic retinopathy, and stated that the Veteran's eye disorder was aggravated during active service.  

This evidence is certainly new evidence in the claims file.  It has been included in the claims file since the December 1996 final rating decision.  The Board also finds certain of this new evidence to be material evidence.  In particular, the Board finds the February 2008 statement by the Veteran's treating physician to be material evidence.  This physician, who had treated the Veteran for several years prior to the opinion, clearly stated that the circumstances surrounding the Veteran's discharge from service in 1978 indicated to him that service aggravated the eye disorder.  38 C.F.R. § 3.306.  As such, the letter comprises evidence that relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  

Accordingly, the Veteran's claim to reopen the claim for service connection for an eye disorder is granted.  Having reopened the Veteran's claim, the next question is whether the Board is permitted to conduct a de novo review at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, the Board must determine whether the Veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the Veteran is prejudiced thereby).  In this matter, the Board finds a remand appropriate for additional medical inquiry.  


ORDER

New and material evidence having been submitted, the claim for service connection for an eye disorder is reopened; to this extent, the appeal is allowed.


REMAND

The Board finds additional medical inquiry warranted into the Veteran's service connection claim for an eye disease.  

The medical evidence now in the claims file indicates that the Veteran has a congenital eye disease that manifested in 1978 during his second period of active service, and which has significantly worsened since.  The record indicates that the Veteran's eye problem is a disease, and not a defect.  See VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990).    

The Veteran's entrance examination reports dated in October 1967 and September 1976 indicate normal eye and ophthalmoscopic examinations.  Although these reports indicated that the Veteran's vision was defective because it was less than 20/20, these reports did not indicate the presence of a disease of the eye.  As such, the record indicates that the presumption of sound condition was not rebutted prior to the Veteran's enlistment in December 1967, or prior to his enlistment in January 1977.  See 38 U.S.C.A. § 1111.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination with an appropriate specialist to determine the nature, severity, and etiology of his eye disease.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

2.  The examiner should provide an opinion as to whether clear and unmistakable evidence demonstrates that the Veteran entered service with an eye disease.  

3.  If the examiner finds that the Veteran clearly and unmistakably entered service with his eye disease, the examiner should then provide another opinion, stating whether clear and unmistakable evidence demonstrates that the Veteran's eye disease was not aggravated by service.  

4.  Each opinion rendered should be based on the evidence of record, and should be supported by a rationale.  

5.  The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


